DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claims 1, 24, 47 and 48 have been amended. No new matter has/have been introduced.
5. 	No new claim(s) has/have been added. 
6.	Claims 20 and 43 have been cancelled. 
7.	Pending claims include claims 1 – 19, 21 – 42 and 44 - 48  (renumbered as claims 1 - 46).
Response to Arguments
Applicant' s arguments filed 02/23/2022, with respect to the rejection(s) of claim(s) 1 – 19, 21 – 42 and 44 - 48 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Reason(s) for allowance/ Allowable Subject Matter

1.	Claims  1 – 19, 21 – 42 and 44 - 48  (renumbered as claims 1 - 46) are allowed. The Applicant's arguments  along with the amendments to the most recent set of claims submitted on 02/23/2022 are considered persuasive in their entirety. 

 	“…sending, to the transmitter, an indication that the wireless device is capable of measuring a time of arrival of a reference signal on multiple frequency bands within a given accuracy; receiving, from the transmitter, a first reference signal on a first frequency band of the multiple frequency bands at a first time of arrival; receiving, from the transmitter, a second reference signal on a second frequency band of the multiple frequency bands at a second time of arrival, wherein the second frequency band is different from the first frequency band; and determining, at least based on a comparison of the first time of arrival to the second time of arrival, whether the first reference signal, the second reference signal, or both followed the LOS path between the transmitter and the wireless device.”
	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 572-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHARISHI V KHIRODHAR/            Primary Examiner, Art Unit 2463